By The Court:
: We see no error in this proceeding. The court has a broad discretion in determining the amount of alimony. In a proper ease there is no good reason why the court may not, among other things, look to and regard what the husband has in expectancy, as well as that which he has in possession. Here, however, the court were not called upon to do so. The expectancy had been realized, and become part of the husband’s estate. What was before contingent had now become certain, and the court could then much more justly and fairly determine what, under all the circumstances of the parties, would be a reasonable alimony. Es*442pecially is this true of a ease like the present, where, under and other rule, the husband would have it in his power, by procuring an expcvrte divorce, to fix the tíme for estimating her alimony. We think the court had the right, in the exercise of its discretion, to regard the property of the husband as of the date of the exparta divorce, or as of the date of the application for alimony, or both, as under all the circumstances seemed reasonable and just.
The motion is overruled.